DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed June 21, 2022, have been fully considered.
The rejection of Claims 3-6 under 35 U.S.C. 112(b), mailed March 29, 2022, has been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inyang et al. (WO 2018/084870 A1) in view of Randall et al. (US 2019/0153841).
Claim 1. Inyang discloses A method comprising: 
determining an interference time for a first hydraulic fracturing stage of a child well based, at least in part, on a measured pressure response in a parent well (p. 6, line 30 – p. 7, line 13; p. 9, lines 19-26; p. 12, lines 13-18; p. 13, lines 16-26);
determining an interference volume for the first hydraulic fracturing stage of the child well based, at least in part, on the interference time (p. 12, lines 19-28); and 
determining a first fracture length between the child well and a depleted reservoir region of the parent well for the first hydraulic fracturing stage based, at least in part, on the interference volume (p. 12, lines 19-28; p. 15, line 13 – p. 17, line 29); and
estimating a … reservoir boundary based, at least in part, on the first fracture length (p. 17, line 30 – p. 18, line 4).
Inyang discloses a method of preventing well bashing including a method step of delineating boundaries of various sections of the subsurface formation (p. 3, lines 25-36), but Inyang does not expressly disclose estimating a depleted reservoir boundary (emphasis added).
However, Randall teaches a method of avoiding frac hits within a pay zone by taking pressure data, micro-seismic data, and/or tiltmeter data of the hydrocarbon producing field from each frac stage ([0092] – [0097]; [0103]).  Randall teaches that at least one parent wellbore and child wellbore are located within a pay zone (i.e. hydrocarbon producing field), wherein the parent wellbore may create pressure depletion within the pay zone after producing reservoir fluids from the pay zone for a period of time ([0185]).  Randall teaches analyzing fracture geometries such that the stimulated reservoir volume (“SRV”) is generated and avoiding frac hits in the parent wellbore by accounting for the reservoir depletion such that fracturing fluids do not migrate toward the pressure depleted areas surrounding the wells (Fig. 5A; [0030]; [0067]; [0071]; [0097]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method of Inyang by analyzing fracture geometries and accounting for areas of reservoir depletion, as taught by Randall, in order to prevent treatment fluids from migrating toward the pressure depleted areas surrounding the wells.
Claim 3. Inyang in view of Randall teach The method of claim 1.  Inyang further discloses further comprising: determining a flow-distribution factor for the first hydraulic fracturing stage, wherein the flow-distribution factor is a measure of a uniformity of a fluid transport through the first fracture length (p. 8, lines 1-13, lines 23-30; p. 9, lines 5-18).

Claims 2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inyang et al. (WO 2018/084870 A1) in view of Randall et al. (US 2019/0153841), further in view of Crews et al. (US 2017/0247995).
Claim 2. Inyang in view of Randall teach The method of claim 1.  Inyang does not expressly disclose wherein determining the interference volume further comprises: determining the interference volume based, at least in part, on an integral of a treatment rate in the child well over the interference time.  
However, Crews teaches a method for evaluating and optimizing complex fractures in subterranean reservoirs, wherein the method comprises determining the amount of fracture volume generated off of primary fractures (Abstract; [0020]; [0021]) by evaluating and optimizing fracture complexity and fracture design for lateral wellbores when fracturing a subterranean formation having a plurality of intervals ([0007]; [0017]; [0028]).  Crews further teaches multiple lateral wellbores and using diagnostic lateral wellbores to record parameters, such as fracture hit times, pressures, and volumes from the diagnostic lateral well in order to devise a fracturing treatment design for the subterranean formation to optimize fracture complexity for subsequent lateral well bores using the parameters ([0007]; [0024]; [0026]; [0028]; [0029]).  Crews teaches that the diagnostics data includes pressure data describing pressure characteristics in a fracture system ([0048]; [0058]) of the fractures during a hydraulic fracturing treatment, the method further comprising dynamically applying the fracture formation model ([0051]).  Crews further teaches that diagnostic injection tests are performed at each of the five frac interval for learning at least one or more parameter(s) about hydraulic fracture treatment interaction the reservoir, such as fracture hit time tests for determining the fracture complexity storage modulus – the fracture hit times being the pump time and treatment fluid volume pumped from perforations or injection points from first primary lateral wellbore to perforations or pressure sensors at the diagnostic lateral wellbore, for the time and volume required when pressure is first indicated – the fracture complexity storage modulus being the total treatment volume ratio to a frac model calculated planar fracture volume between the primary lateral wellbore and diagnostic lateral wellbore ([0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Inyang with a method step accounting for frac intervals, as taught by Crews, in order to identify sweet-spot horizons in reservoirs, parameters and materials and chemical processes for more effective treatment fluid recovery and resultant fracture network permeability and/or conductivity, and/or determining how produced reservoirs react to refracturing techniques ([0021]; [0024]; [0028]).
Claims 5-6. Crews teaches fracture hit time tests for determining the fracture complexity storage modulus, wherein the fracture complexity storage modulus is the total treatment volume ratio to a frac model calculated planar fracture volume between the primary lateral wellbore and diagnostic lateral wellbore ([0051]) and calculating the volume of a planar fracture versus fracture length ([0060]).
Claims 7-11. Crews teaches that the configurations and methods may be used to optimize how each shale reservoir should be hydraulically fractured for optimum fracture complexity, surface area generated, number of propped fractures, distribution of proppant, fracture network conductivity generated, and/or determining select areas of the reservoir that show higher permeability and related criteria for determining the location of hydrocarbon sweet-spot horizons ([0026]; [0029]; [0044]).  
Claims 12-13. Crews teaches that one or more diagnostic lateral wellbore may be used to acquire an image of a particular fracture network at initial distribution and then during and/or after sedimentation of the proppant, such that structural, compositional, and/or concentration changes can then be made to the proppant, and continued evaluation of product performance may be made using information generated by the proppant imaging capability ([0049]).  
Claims 14-20. These claims are substantively similar to Claims 1-13, the difference being a system comprising a computer-readable medium.  The Examiner applies the rejection(s) and rationale(s) above to Claims 14-20.  Regarding the difference, Inyang discloses a computer system that implements the method via an injection control system, processors, and computer-readable medium (p. 20, line 33 – p. 21, line 33).  Crews also teaches that the information generated can be formulated into engineering calculations and computer models for increasing the accuracy and viability of fracture design models for predicting not only the next set of fracture hit time data and observations anticipated, but also for application to the lateral field multi-frac interval fracture treatments, where further calibration of the frac model can be accomplished through integration and / or calibration with the production data, to increase the predictive skill of the computer models on the amount of production results ([0086]) and a system to perform the functions (Figs. 1, 2, 4, 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inyang et al. (WO 2018/084870 A1) in view of Randall et al. (US 2019/0153841), further in view of Sharma (US 2016/0003020).
Claim 4. Inyang in view of Randall teach The method of claim 3.  Randall teaches obtaining geo-mechanical data, such as porosity, permeability, and elasticity ([0112] – [0115]), but Inyang in view of Randall does not expressly teach wherein determining the flow-distribution factor comprises determining the flow-distribution factor based on a poro-elastic model.  Sharma teaches methods of fracturing a hydrocarbon formation using a plurality of wellbores to propagate a fracture network (Abstract; [0010]), wherein the method comprises a multi-layer model taking into account the amount of proppant pumped during each stage ([0134]), fracture pressure ([0135] – [0136]), and poroelastic properties ([0138] – [0145]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Inyang with a model element based on at least poroelastic effects associated with the fracture, as taught by Sharma, in order to determine / identify open versus closed fractures within the formation ([0152]).


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2019/0153841) in view of Crews et al. (US 2017/0247995).
Claim 1. Randall discloses a method of avoiding frac hits within a pay zone by taking pressure data, micro-seismic data, and/or tiltmeter data of the hydrocarbon producing field from each frac stage ([0092] – [0097]; [0103]).  Randall discloses that at least one parent wellbore and child wellbore are located within a pay zone (i.e. hydrocarbon producing field), wherein the parent wellbore may create pressure depletion within the pay zone after producing reservoir fluids from the pay zone for a period of time ([0185]).  Randall discloses analyzing fracture geometries such that the stimulated reservoir volume (“SRV”) is generated and avoiding frac hits in the parent wellbore by accounting for the reservoir depletion such that fracturing fluids do not migrate toward the pressure depleted areas surrounding the wells (Fig. 5A; [0030]; [0067]; [0071]; [0097]). 
While Randall does not expressly use the term interference volume, the Examiner notes that a volume of interference is generally defined as the overlapping area between two objects that share the same space.  Randall discloses that avoiding frac hits may involve taking affirmative steps to prevent child well fracturing interference ([0492]).  
Randall discloses analyzing fracture geometries, but Randall does not expressly disclose determining the fracture length.  However, Crews teaches a method for evaluating and optimizing complex fractures in subterranean reservoirs, wherein the method comprises determining the amount of fracture volume generated off of primary fractures (Abstract; [0020]; [0021]) by evaluating and optimizing fracture complexity and fracture design for lateral wellbores when fracturing a subterranean formation having a plurality of intervals ([0007]; [0017]; [0028]).  Crews further teaches multiple lateral wellbores and using diagnostic lateral wellbores to record parameters, such as fracture hit times, pressures, and volumes from the diagnostic lateral well in order to devise a fracturing treatment design for the subterranean formation to optimize fracture complexity for subsequent lateral well bores using the parameters ([0007]; [0024]; [0026]; [0028]; [0029]).  Crews teaches that the diagnostics data includes pressure data describing pressure characteristics in a fracture system ([0048]; [0058]) of the fractures during a hydraulic fracturing treatment, the method further comprising dynamically applying the fracture formation model ([0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method of avoiding frac hits in Randall with the method for evaluating and optimizing complex fractures in subterranean reservoirs, as taught by Crews, in order to identify sweet-spot horizons in reservoirs, parameters and materials and chemical processes for more effective treatment fluid recovery and resultant fracture network permeability and/or conductivity, and/or determining how produced reservoirs react to refracturing techniques ([0021]; [0024]; [0028]) by using the fracture hit time in combination with measurement of pressure, volume, and viscosity downhole to generate information, such as a quantitative amount of fracture network volume ([0025] – [0027]).  
Claim 2. Randall in view of Crews teach The method of claim 1.  Crews teaches that diagnostic injection tests are performed at each of the five frac interval for learning at least one or more parameter(s) about hydraulic fracture treatment interaction the reservoir, such as fracture hit time tests for determining the fracture complexity storage modulus – the fracture hit times being the pump time and treatment fluid volume pumped from perforations or injection points from first primary lateral wellbore to perforations or pressure sensors at the diagnostic lateral wellbore, for the time and volume required when pressure is first indicated – the fracture complexity storage modulus being the total treatment volume ratio to a frac model calculated planar fracture volume between the primary lateral wellbore and diagnostic lateral wellbore ([0051]). 
Claim 3. Randall in view of Crews teach The method of claim 1.  Crews teaches that the model solves a system of equations governing fracture, such as fluid flow and proppant transport in a complex fracture network ([0020]; [0051]; [0073]).
Claims 5-6. Randall in view of Crews teach The method of claim 3.  Crews teaches fracture hit time tests for determining the fracture complexity storage modulus, wherein the fracture complexity storage modulus is the total treatment volume ratio to a frac model calculated planar fracture volume between the primary lateral wellbore and diagnostic lateral wellbore ([0051]) and calculating the volume of a planar fracture versus fracture length ([0060]).
Claims 7-11. Randall in view of Crews teach The method of claim 1.  Crews teaches that the configurations and methods may be used to optimize how each shale reservoir should be hydraulically fractured for optimum fracture complexity, surface area generated, number of propped fractures, distribution of proppant, fracture network conductivity generated, and/or determining select areas of the reservoir that show higher permeability and related criteria for determining the location of hydrocarbon sweet-spot horizons ([0026]; [0029]; [0044]).  
Claims 12-13. Randall in view of Crews teach The method of claim 11.  Crews teaches that one or more diagnostic lateral wellbore may be used to acquire an image of a particular fracture network at initial distribution and then during and/or after sedimentation of the proppant, such that structural, compositional, and/or concentration changes can then be made to the proppant, and continued evaluation of product performance may be made using information generated by the proppant imaging capability ([0049]).  
Claims 14-20. These claims are substantively similar to Claims 1-13, the difference being a system comprising a computer-readable medium.  The Examiner applies the rejection(s) and rationale(s) above to Claims 14-20.  Regarding the difference, Crews teaches that the information generated can be formulated into engineering calculations and computer models for increasing the accuracy and viability of fracture design models for predicting not only the next set of fracture hit time data and observations anticipated, but also for application to the lateral field multi-frac interval fracture treatments, where further calibration of the frac model can be accomplished through integration and / or calibration with the production data, to increase the predictive skill of the computer models on the amount of production results ([0086]) and a system to perform the functions (Figs. 1, 2, 4, 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2019/0153841) in view of Crews et al. (US 2017/0247995), further in view of Sharma (US 2016/0003020).
Claim 4. Randall in view of Crews teach The method of claim 3.  Randall discloses obtaining geo-mechanical data, such as porosity, permeability, and elasticity ([0112] – [0115]), but Randall does not disclose wherein determining the flow-distribution factor comprises determining the flow-distribution factor based on a poro-elastic model.  Crews teaches that the methods and configurations of primary lateral wellbores and diagnostic wellbores may take advantage of microseismic mapping, wherein microseismic events occur when deformation of the reservoir and surrounding formations ([0040]; [0041]; [0073]).  Moreover, Sharma teaches methods of fracturing a hydrocarbon formation using a plurality of wellbores to propagate a fracture network (Abstract; [0010]), wherein the method comprises a multi-layer model taking into account the amount of proppant pumped during each stage ([0134]), fracture pressure ([0135] – [0136]), and poroelastic properties ([0138] – [0145]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize a model based on at least poroelastic effects associated with the fracture, as taught by Sharma, in order to determine / identify open versus closed fractures within the formation ([0152]).

Response to Arguments
Applicant’s arguments, filed June 21, 2022, with respect to Claims 1-20 have been fully considered, but the arguments apply to the newly submitted claim language, which has been addressed in the Office action, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674